Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,911,526 (“Patent ‘526”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of claims of Patent ‘526.
Application
Patent ‘526
1. A method of managing acquisition of content objects at a terminal client terminal side, comprising: 

executing a content consumption agent on a processor of a terminal client terminal for: 

sending a distributed content delivery network (CDN) a content request for retrieving at least one content object, 





receiving over a distributed content delivery network (CDN) a content request for retrieving at least one content object, the content request is received from a content consumption agent executed on a client device; 


using the data transmission session for retrieving a portion of the at least one content object, 

instructing a delivery server to establish a data transmission session with the content consumption agent via the CDN, 
wherein the delivery server transmits a portion of the at least one content object to the content consumption agent; 

monitoring a plurality of delivery servers and estimating accordingly when at least one another delivery server can provide better performance for delivering the at least one content object to the client device;
receiving from a management agent monitoring the transmission session instructions to re-issue another content request while the content consumption agent retrieves the at least one content object, 

receiving from the management agent instructions to establish a new data transmission session with at least one another delivery server estimated to provide better performance for delivering the at least one content object to the terminal client terminal, and 

establishing the new data transmission session with at least one another delivery server for retrieving another portion of the at least one content object.
sending the content consumption agent instructions to re-issue another content request while the content consumption agent retrieves the at least one content object; 

in response to a reception of the another content request, instructing an establishment of a new data transmission session between the content consumption agent and the at least one another delivery server for allowing the content consumption agent to retrieve another portion of the at least one content object using the new data transmission session.


Claim 1 of Patent ‘526 differs from claim 1 of the application in that claim 1 of Patent ‘526 is directed to steps performed by a server in communication with a client while claim 1 of the application is directed to steps performed by the client, i.e. terminal client terminal, in communication with a server.  However, one of ordinary skill in the art would have the realized the invention of the application by the steps of the Patent ‘526 and by the instructions issued by the management agent executing on the server.   For instance, claim 1 of the Patent ‘526 recites a step of “receiving a content request for retrieving at least one content object from a content consumption agent” while claim 1 of the application discloses the 
Claims 2-6, 8-9, 11-18 are unpatentable over claims 1-15 of Patent ‘526.
Claims 19 is directed to a client terminal corresponding to the method of claim 1.  Claim 19 is unpatentable for a similar reasons with respect to claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a terminal comprising a processor executing the content consumption agent to perform the steps of claim 1 in order to have utilized the invention of a network.
Claims 20 is directed to a non-transitory electronic device readable medium corresponding to the method of claim 1.  Claim 19 is unpatentable for a similar reasons with respect to claim 1.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented non-transitory electronic device readable medium having software to perform the steps of claim 1 in order to have utilized the invention of computing device.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites in part, “wherein the wherein the…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites in part, “wherein the code the at least one another delivery server communicates its availability.”  There is insufficient antecedent basis for “the code,” and it is not clear which element communicates its availability.
Regarding claim 7, the claim recites, “its availability.”  It is not clear which feature “its” is referring to in the claim and whose availability is communicated.
Regarding claim 10, the claim recites in part, “the accessibility indicates that the at least one content object is available from the at least one another delivery server at least one of: a local storage, a content provider origin server, a remote server and a shared storage” It is unclear what the accessibility indicates by the underlined language.
Regarding claim 13, there is unclear antecedent basis for “the another content request.”  Both claims 1 and 13 comprise “another content request.”
Regarding claim 14, there is unclear antecedent basis for “the management agent.”  Both claims 1 and 13 comprise “a management agent.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-4, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellicker et al. US Patent Publication No. 2019/0058645 (“Kellicker”) in view of Karasaridis et al. US Patent Publication No. 2016/0164997 (“Karasaridis”).

Regarding claim 1, Kellicker teaches a method of managing acquisition of content objects at a terminal client terminal side, comprising: 
executing a content consumption agent on a processor of a terminal client terminal for: 
sending a distributed network a content request for retrieving at least one content object (para. [0023] request and receive media streaming content from a streaming server.  para. [0030] client device 110 requesting stream… VOD content, live stream), 
establishing a data transmission session with a delivery server accessible via the network (para. [0023] request and receive media streaming content from a streaming server.  para. [0049] streaming session with the streaming server), 
using the data transmission session for retrieving a portion of the at least one content object (para. [0049] receive a video stream 440 during the first streaming session), 
receiving from the management agent instructions to establish a new data transmission session with at least one another delivery server estimated to provide better performance for delivering the at least one content object to the terminal client terminal (para. [0041] server 130 instruct the client device 110 to switch to a different edge server, a different streaming server… based on client reports.   para. [0042] reactively instructing a client device to perform any operation that may… improve streaming performance), and 
establishing the new data transmission session with at least one another delivery server for retrieving another portion of the at least one content object (para. [0030] client device 110 requesting stream… VOD content, live stream).

Kellicker discloses receiving instructions from a management agent monitoring the transmission session while the content consumption agent retrieves the at least one content object but does not teach receiving instructions to re-issue another content request.
Karasaridis discloses content delivery network (para. [0018] CDN) and receiving instructions to re-issue another content request (para. [0024] cache server responds by sending the requested content 342 to the client system.  para. [0025] load condition of the cache server.  send a HTTP domain redirection 344 message.  para. [0027] client sends a new DNS resolution request.  para. [0028] makes new routing decisions, IP address of the newly selected cache server).  Karasaridis comes from a similar field of endeavor of redirecting a client to a server with better performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker’s disclosure of transmitting instructions while the content consumption agent retrieves the at least one content object by further transmitting instructions to re-issue another content request as disclosed by Karasaridis.  One of ordinary skill in the art would have been motivated to do so in order to have enabled use of a domain name request to request content and identify a different server capable of servicing the request.  Furthermore, Karasaridis would have provided benefits of using the request to re-determine a server based on real-time status updates (para. [0028]).

Regarding claim 19, Kellicker teaches a terminal client terminal managing acquisition of content objects, comprising: 
a memory hosting a content consumption agent; a processor executing the content consumption agent for (fig. 1. client device 110.  para. [0021] client device… include a processor… a memory): 
sending a distributed network a content request for retrieving at least one content object (para. [0023] request and receive media streaming content from a streaming server.  para. [0030] client device 110 requesting stream… VOD content, live stream), 

receiving from the management agent instructions to establish a new data transmission session with at least one another delivery server estimated to provide better performance for delivering the at least one content object to the terminal client terminal (para. [0041] server 130 instruct the client device 110 to switch to a different edge server, a different streaming server… based on client reports.   para. [0042] reactively instructing a client device to perform any operation that may… improve streaming performance), and 
establishing the new data transmission session with at least one another delivery server for retrieving another portion of the at least one content object (para. [0030] client device 110 requesting stream… VOD content, live stream).
Kellicker does not expressly teach that the network is a content delivery network (CDN).
Kellicker discloses receiving instructions from a management agent monitoring the transmission session while the content consumption agent retrieves the at least one content object but does not teach receiving instructions to re-issue another content request.
Karasaridis discloses content delivery network (para. [0018] CDN) and receiving instructions to re-issue another content request (para. [0024] cache server responds by sending the requested content 342 to the client system.  para. [0025] load condition of the cache server.  send a HTTP domain redirection 344 message.  para. [0027] client sends a new DNS resolution request.  para. [0028] makes new routing decisions, IP address of the newly selected cache server).  Karasaridis comes from a similar field of endeavor of redirecting a client to a server with better performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker’s disclosure of transmitting instructions while the content consumption agent retrieves the at least one content object by further transmitting instructions to re-issue another content request as disclosed by Karasaridis.  One of ordinary skill in the art would have been motivated to do so in order to have enabled use of a domain name request to request content and identify a different server capable of servicing the request.  Furthermore, Karasaridis would have provided benefits of using the request to re-determine a server based on real-time status updates (para. [0028]).

Regarding claim 20, Kellicker teaches a non-transitory electronic device readable medium having software encoded thereon, the software, when executed on a processor of a terminal client terminal (para. [0117] instructions… embodied in a computer readable storage device), operable to manage acquisition of content objects at a terminal client terminal side by instructing the following: 
sending a distributed network a content request for retrieving at least one content object (para. [0023] request and receive media streaming content from a streaming server.  para. [0030] client device 110 requesting stream… VOD content, live stream), 
establishing a data transmission session with a delivery server accessible via the network, using the data transmission session for retrieving a portion of the at least one content object (para. [0023] request and receive media streaming content from a streaming server.  para. [0049] streaming session with the streaming server), 
receiving from the management agent instructions to establish a new data transmission session with at least one another delivery server estimated to provide better performance for delivering the at least one content object to the terminal client terminal (para. [0041] server 130 instruct the client device 110 to switch to a different edge server, a different streaming server… based on client reports.   para. [0042] reactively instructing a client device to perform any operation that may… improve streaming performance), and 
establishing the new data transmission session with at least one another delivery server for retrieving another portion of the at least one content object (para. [0030] client device 110 requesting stream… VOD content, live).
Kellicker does not expressly teach that the network is a content delivery network (CDN).

Karasaridis discloses content delivery network (para. [0018] CDN) and receiving instructions to re-issue another content request (para. [0024] cache server responds by sending the requested content 342 to the client system.  para. [0025] load condition of the cache server.  send a HTTP domain redirection 344 message.  para. [0027] client sends a new DNS resolution request.  para. [0028] makes new routing decisions, IP address of the newly selected cache server).  Karasaridis comes from a similar field of endeavor of redirecting a client to a server with better performance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker’s disclosure of transmitting instructions while the content consumption agent retrieves the at least one content object by further transmitting instructions to re-issue another content request as disclosed by Karasaridis.  One of ordinary skill in the art would have been motivated to do so in order to have enabled use of a domain name request to request content and identify a different server capable of servicing the request.  Furthermore, Karasaridis would have provided benefits of using the request to re-determine a server based on real-time status updates (para. [0028]).

Regarding claim 2, Kellicker in view of Karasaridis teach the method of claim 1, where the portion of at least one content object comprises packets of live streaming content object (Kellicker: para. [0025] serve a video stream corresponding to a stored video on demand (VOD) item 125 or to a live stream 124.  para. [0029] live streams).

Regarding claim 3, Kellicker in view of Karasaridis teach the method of claim 1, the content consumption agent retrieves the at least one content object for displaying a live video stream using the 

Regarding claim 4, Kellicker in view of Karasaridis teach the method of claim 1, wherein the at least one content object is selected from a group consisting of: a VOD object, a live feed object, and a video stream object (para. [0022] media stream. para. [0025] serve a video stream corresponding to a stored video on demand (VOD) item 125 or to a live stream 124).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis and Lee et al. US Patent Publication No. 2012/0110113 (“Lee”).

Regarding claim 5, Kellicker does not teach the method of claim 1, wherein the wherein the delivery server is selected according to at least one availability parameter that indicates an availability of the content object from the delivery server.
Lee teaches selecting a delivery server according to at least one availability parameter that indicates an availability of the content object from the delivery server (para. [0051] allocation history information is matched per specific content and represents history information on the cache servers having processed the corresponding contents… find a cache server that may contain the requested contents para. [0054] allocation history monitor 220 provides allocation history information to be used by unit 210).  Kellicker discloses determining availability parameter that indicates an availability of the content object from the delivery server (para. [0034] server report… types of streams being served, media content statistics, e.g. which media content items are being streamed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Lee’s disclosure of selecting a server according to the availability parameter.  One of ordinary skill 

Regarding claim 9, Kellicker does not teach the method of claim 1, wherein the at least one another delivery server is selected according to at least one availability parameter that indicates at least one of: a latency for retrieving the at least one content object, an availability of network resources, an availability of storage resources, an availability of computing resources and a workload level.
Lee discloses selecting a delivery based according to at least one availability parameter that indicates at least one of: a latency for retrieving said at least one content object, an availability of network resources, an availability of storage resources, an availability of computing resources and a workload level (para. [0051] load level information… used to find a cache cluster with less load.  allocation history information… find a cache server that may contain the requested contents.  para. [0053] selects the cache server with the least load… based on load level information and allocation history information).  Kellicker discloses determining availability parameter that indicates at least one of: an availability of network resources, an availability of storage resources, an availability of computing resources and a workload level (para. [0034] server report… types of streams being served, media content statistics, e.g. which media content items are being streamed, a work load of the streaming server, hardware statistics, e.g. memory usage, throughput usage).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Lee’s disclosure of selecting a server based on the parameter such that switching to another server disclosed in Kellicker involves selection based on the parameter.  One of ordinary skill in the art would have been motivated to do so in order to have enabled selection of a server that is likely to contain the requested content and thereby quickly process requests from clients.

Regarding claim 10, Kellicker does not teach the method of claim 1, wherein the at least one another delivery server is selected according to at least one availability parameter that indicates at least 
Lee teaches selecting a delivery server according to at least one availability parameter that indicates at least one of: an accessibility to said at least one content object, said accessibility indicates that said at least one content object is available from the at least one another delivery server at least one of: a local storage, a content provider origin server, a remote server and a shared storage (para. [0051] load level information… used to find a cache cluster with less load.  allocation history information… find a cache server that may contain the requested contents.  para. [0053] selects the cache server with the least load… based on load level information and allocation history information.  para. [0054] allocation history monitor 220 provides allocation history information to be used by unit 210).  Kellicker discloses determining availability parameter that indicates at least one of: an accessibility to said at least one content object, said accessibility indicates that said at least one content object is available from the at least one another delivery server at least one of: a local storage (para. [0034] server report… types of streams being served, media content statistics, e.g. which media content items are being streamed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Lee’s disclosure of selecting a server based on the parameter such that switching to another server disclosed in Kellicker involves selection based on the parameter.  One of ordinary skill in the art would have been motivated to do so in order to have enabled selection of a server that is likely to contain the requested content and thereby quickly process requests from clients.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis and Sakata et al. US Patent Publication No. 2012/0198045 (“Sakata”).


Sakata teaches a delivery server and at least one another delivery server deployed in different segments (para. [0041] determine... which edge on the network is best suited for delivering the content, consider different parameters... determine which edge server in which region of the network 30 is best suited for responding to the client request, parameters may include edge server load, edge server availability, file type. para. [0050] receiving data indicative of a performance status of at least one of the edge servers, status indicates how well an edge server will delivery content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker by implementing Sakata’s disclosure of servers deployed in different segments. One of ordinary skill in the art would have been motivated to do so in order to have similarly enabled selection of a server in a region that is best suited for responding to a request.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis, and Lee et al. US Patent Publication No. 2012/0197822 (“Lee ‘822”).

Regarding claim 7, Kellicker in view of Karasaridis teach the method of claim 1, wherein the code the at least one another delivery server communicates its availability (para. [0034] server report… types of streams being served, media content statistics, e.g. which media content items are being streamed) but not over a networked data grid.
Lee ‘822 teaches a server communicating over a networked data grid (para. [0015] data grid, information synchronized across multiple servers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Lee ‘822’s disclosure by implementing the servers in a networked data grid and communicating over the networked data grid.  One of ordinary skill in the art .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis and Krissell et al. US Patent Publication No. 2005/0060497 (“Krissell”).

Regarding claim 8, Kellicker does not teach the method of claim 1, further comprising identifying the at least one content object according to a member of a group consisting of a content type, a content object identification record and at least one content characteristic.
Krissell teaches identifying at least one content object according to a member of a group consisting of a content type, a content object identification record and at least one content characteristic of said at least one requested content object (para. [0046] content descriptor describes the content that may be distributed using information such as size of the content, content type, content identifier).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Krissell’s disclosure of identifying the content object in order to have provided information descriptive of objects, which would have been useful for identifying content for storing and retrieval (para. [0046] content identifier enables the WAS to efficiently locate the content).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis and Jungck et al. US Patent Publication No. 2006/0075139 (“Jungck”).

Regarding claim 11, Kellicker in view of Karasaridis discloses routing content object using a map of a domain naming system (DNS) server serving a CDN (Karasaridis: para. [0024],[0028] DNS server, 
Jungck discloses routing content object using a routing map of a DNS server serving a CDN in order to direct said at least one content via at least one edge server (para. [0079] DNS translation server… translates the given domain name into the IP address of the edge cache).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Jungck’s disclosure of routing content object using a routing map of a DNS server serving a CDN.   One of ordinary skill in the art would have been motivated to do so in order have provided efficient delivery of content from providers to users (para. [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kellicker in view of Karasaridis and Maloo, US Patent Publication No. 2012/0096128 (“Maloo”).

Regarding claim 12, Kellicker does not teach the method of claim 1, wherein the at least one another delivery server is estimated to present a best performance among a plurality of delivery servers for providing the at least one content object; wherein the best performance is evaluated based on at least one performance criterion selected from a group consisting of: latency, a size of a Link Aggregation Group (LAG), throughput, quality of service (QoS), network utilization, storage utilization and cost.
Maloo teaches at least one preferred delivery server that is estimated to present a best performance among said plurality of delivery servers for providing said at least one requested content object wherein said best performance is evaluated based on at least one performance criterion selected from a group consisting of: latency, a size of a Link Aggregation Group, QoS, network utilization, storage utilization and cost (para. [0023] determines which edge server 144 or 146 to redirect the request to, based upon the lowest network cost, the lowest network latency, the highest link capacity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kellicker with Maloo’s disclosure such that the another server of Kellicker is estimated to present a best performance among said plurality of delivery servers for providing said at least one requested content object wherein said best performance is evaluated based on at least one of the performance criterion.  One of ordinary skill in the art would have been motivated to do so in order to have improved servicing of requests by taking into consideration additional factors related to delivering content when selecting edge servers.


Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Byrne US Patent Publication No. 2015/0026525 (para. [0049] sends a request for the at least one service.  para. [0050] instruction(s) from the server and resends the request at the instructed time)

Kinoshita et al. US Patent Publication No. 2005/0257258 (para. [0033] proxy response… sent to an information terminal 100 to direct it to resend a client request message).  


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445